BLAND, P. J.
(after stating the facts). — The horse was not frightened by a passing train; was he frightened by a locomotive? To put the question in another form was the speeder, by which the horse was frightened, a locomotive within the meaning of the term as used in section 1106, supra?
In Fallon v. West End St. Ry. Co., 50 N. E. 536, s. c., 171 Mass. 249, it was held that the Laws of 1887, c. 270, sec. 1, cl. 3, making the employer liable for injuries to an employee resulting from negligence of a fellow-employee in charge of a “locomotive engine or train upon a railroad,” relates to those operated or -originally intended to be operated to some extent by •steam, and does not include electrically propelled cars on street railways.
In Jarvis v. Hitch, 65 N. E. (Ind.) 608, it was held: “A machine which moves backward and forward along the track of a railroad, by its own steam power, and which, while it has not the weight, size, speed, nor power of an ordinary locomotive, was capable of and did the same work to a certain extent, and was also used for the purpose of driving piles, was a locomotive, within Burns’ Rev. St. 1901, sec. 7083, providing that every corporation shall be liable for injuries to an employee caused by negligence of any person in the service of the corporation who has charge of any locomotive.”
Section 4160, article 2, eutitled “Construction of Statutes,” R. S. 1899, provides that “words and *599phrases shall he ‘taken in their plain or ordinary and nsnal sense.” The word “locomotive” is used in conjunction with the word “train” in the section under review. When so used, the ordinary meaning of the term is the steam locomotive in common use by railroad companies for the purpose of moving their trains and cars, therefore, the machine or car by which plaintiff’s horse was frightened is not a locomotive within the meaning of the section. It follows that the instruction in the nature of a demurrer to plaintiff’s evidence should have been given.
The judgment is reversed.
All concur.